      Case 2:19-cv-02328-KJM-DB Document 28 Filed 04/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KANE MICHAEL THOMPSON,                             No. 2:19-cv-02328 KJM DB P
12                       Petitioner,
13            v.                                         ORDER TO SHOW CAUSE
14    M.E. SPEARMAN,
15                       Respondent.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with a petition for writ

18   of habeas corpus under 28 U.S.C. § 2254. Plaintiff challenges his 2017 conviction in Sacramento

19   County Superior Court.

20          On January 4, 2021, defendant filed a motion to dismiss for failure to exhaust state court

21   remedies in compliance with 28 U.S.C. § 2254(b)(1)(A). (ECF No. 25.) The time for filing an

22   opposition has passed, and plaintiff has not filed an opposition to the motion or sought additional

23   time to file an opposition.

24          Local Rule 230(l) provides in part: “Failure of the responding party to file written

25   opposition or to file a statement of no opposition may be deemed a waiver of any opposition to

26   the granting of the motion . . . .” Accordingly, the court will direct plaintiff to show cause in

27   writing why defendant’s motion to dismiss should not be granted.

28   ////
                                                        1
      Case 2:19-cv-02328-KJM-DB Document 28 Filed 04/07/21 Page 2 of 2


 1            For the foregoing reasons, IT IS HEREBY ORDERED that within thirty days of the date

 2   of this order, plaintiff shall either file an opposition to defendant’s motion to dismiss or show

 3   cause in writing why this case should not be dismissed for failure to file an opposition to the

 4   motion to dismiss. Failure to comply with this order may result in a recommendation that this

 5   action be dismissed.

 6
     Dated: April 6, 2021
 7

 8

 9

10

11

12

13

14

15

16

17   DLB:14
     DLB:1/Orders/Prisoner/Habeas/thom2328.osc
18

19

20
21

22

23

24

25

26
27

28
                                                        2
